Citation Nr: 0430849	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

The Board notes that the issue of entitlement to service 
connection for hearing loss was granted by a December 2003 RO 
decision.  Therefore, this issue is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's stressor statement, dated March 1999, the 
veteran indicates that he was stationed at RAF Alconbury, 
England from 1973 to 1976 as an aircraft mechanic.  The 
veteran further indicated that he specialized in crash 
recovery, repair, and reclamation of the RF-4C type aircraft 
assigned to the 10th FMS squadron.  The veteran indicated 
that this unit responded to in-flight emergencies as well as 
crash recovery.  The veteran reported that the constant noise 
of the aircraft and the stress ruined his health.

The veteran specifically related an incident where he had to 
recover an aircraft that crashed in Mulsberry, England, in 
1975.  He reported that pieces of the plane were scattered 
around the crash area, and the pilot was dead.  He indicated 
that he did not know what happened to the co-pilot, but 
assumed he was dead as well because of the severe damage to 
the cockpit and the fuselage.  The veteran also related 
another incident which he responded to, where a plane's left 
engine was on fire.  He indicated that he went to recover the 
pilot, who had defecated and urinated all over himself, and 
was in shock.  The veteran indicated that the stress level 
was very high in his position.  He noted that the ejection 
seat was filled with explosives that could kill anyone at any 
time.  He noted that even the training films were stressful.  
The Board is of the opinion that an attempt should be made to 
verify these stressors. 

In response to a request by the RO for a copy of the 
veteran's personnel file, the National Personnel Records 
Center responded "not a matter of record".  The Board is of 
the opinion that another attempt should be made to locate 
these records

The February 1999 VA examination by a psychiatrist indicated 
that the veteran did not have PTSD.  However, in November 
2000 a VA psychologist indicated that test findings supported 
a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be furnished an 
opportunity to provide detailed 
information about his stressor(s), to 
include location, approximate month, and 
year.  He should be informed that he may 
submit lay statements, to include from 
fellow servicemen, in support of his 
claim.

2.  The RO should request the VA medical 
facility in Brooklyn, New York to furnish 
copies of any additional medical records 
pertaining to treatment for the veteran's 
psychiatric illness covering the period 
from December 18, 2002 to the present

3.  The RO should again request the NPRC 
to conduct a search for the veteran's 
personnel records.

4.  Thereafter the RO should contract the 
appropriate organization(s) in order to 
verify the veteran's stressors

5.  Thereafter the RO should make a 
determination as to verification of any 
of the stressors.  The RO is requested to 
consider whether any if the stressors are 
consistent with the veteran's MOS.

6.  If a stressor is verified, the 
veteran should be scheduled for VA 
examinations by a psychologist and 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include post- traumatic 
stress disorder.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
Inform the examiners that only a 
stressor, which has been verified, by the 
RO or the Board may be used as a basis 
for a diagnosis of post-traumatic stress 
disorder.  If the diagnosis of post- 
traumatic stress disorder is deemed 
appropriate, the psychiatrist should 
specify whether the stressor found to be 
established by the record was sufficient 
to produce post- traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in service stressors found to be 
established by the record.

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




